SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q XQuarterly Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarter Ended September 30, 2007 Commission File Number 0-16898 PROFUTURES DIVERSIFIED FUND, L.P. (Exact name of Partnership) Delaware 75-2197831 (State of Organization) (I.R.S. Employer Identification No.) ProFutures, Inc. 11719 Bee Cave Road Suite 200 Austin, Texas78738 (Address of principal executive offices) Partnership's telephone number (800) 348-3601 Indicate by check mark whether the Partnership (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Partnership was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of accelerated filer and large accelerated filer in Rule12b-2 of the Exchange Act. (Check one): Large Accelerated Filer Accelerated Filer Non-Accelerated Filer [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] PROFUTURES DIVERSIFIED FUND, L.P. QUARTERLY REPORT FOR SEPTEMBER 30, 2-Q Index PART I PAGE Item 1. Financial Statements 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 27 PART II Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. Submission of Matters to a Vote of Security Holders 28 Item 5. Other Information 28 Item 6. Exhibits 29 PART I - FINANCIAL INFORMATION Item 1.Financial Statements. PROFUTURES DIVERSIFIED FUND, L.P. STATEMENTS OF FINANCIAL CONDITION September 30, 2007 (Unaudited) and December 31, 2006 (Audited) September 30, 2007 December 31, 2006 ASSETS Equity in broker trading accounts Cash $ 1,692,374 $ 13,325,595 Net option premiums (received) (36,328 ) (63,125 ) Unrealized gain (loss) on open contracts (859 ) 483,877 Deposits with broker 1,655,187 13,746,347 Cash 2,444 3,204 Cash deposits in forward trading collateral accounts 0 5,412,319 Net premiums paid on options on forward currency contracts 0 3,294 Unrealized gain on open forward currency contracts and options on forward currency contracts 0 371,164 Investments in other commodity pools 22,126,798 9,338,122 Total assets $ 23,784,429 $ 28,874,450 LIABILITIES Accounts payable $ 56,540 $ 54,006 Commissions and other trading fees on open contracts 431 5,951 Incentive fees payable 1,022 62,651 Management fees payable (includes $64,016 and $89,607 payable to the General Partner at September 30, 2007 and December 31, 2006, respectively) 73,074 238,977 Redemptions payable 478,710 338,753 Total liabilities 609,777 700,338 PARTNERS’ CAPITAL (Net Asset Value) General Partner – 187.1211 units outstanding at both September 30, 2007 and December 31, 2006 541,760 592,117 Limited Partners – 7,817.2637 and 8,716.4828 units outstanding at September 30, 2007 and December 31, 2006, respectively 22,632,892 27,581,995 Total partners’ capital (Net Asset Value) 23,174,652 28,174,112 $ 23,784,429 $ 28,874,450 See accompanying notes. 2 PROFUTURES DIVERSIFIED FUND, L.P. CONDENSED SCHEDULE OF INVESTMENTS September 30, 2007 (Unaudited) and December 31, 2006 (Audited) LONG FUTURES CONTRACTS September 30, 2007 December 31, 2006 Description Value % of Net Asset Value Value % of Net Asset Value Agricultural $ 0 0.00 % $ (480 ) (0.00 )% Currency 0 0.00 % 38 0.00 % Energy 0 0.00 % (99,060 ) (0.35 )% Interest rate 0 0.00 % (50,146 ) (0.18 )% Metal 0 0.00 % (18,666 ) (0.07 )% Stock index 0 0.00 % 193,440 0.69 % Total long futures contracts $ 0 0.00 % $ 25,126 0.09 % SHORT FUTURES CONTRACTS Agricultural $ 0 0.00 % $ 213 0.00 % Currency 0 0.00 % 62,245 0.22 % Energy 0 0.00 % 18,760 0.07 % Interest rate (11,593 ) (0.05 )% 333,242 1.18 % Metal 0 0.00 % 33,416 0.12 % Total short futures contracts $ (11,593 ) (0.05 )% $ 447,876 1.59 % Total futures contracts $ (11,593 ) (0.05 )% $ 473,002 1.68 % WRITTEN OPTIONS ON FUTURES CONTRACTS Interest rate $ (25,594 ) (0.11 )% $ 0 0.00 % Stock index options 0 0.00 % (52,250 ) (0.19 )% Total written options on futures contracts (premiums received - $36,328 and $63,125, respectively) $ (25,594 ) (0.11 )% $ (52,250 ) (0.19 )% FORWARD CURRENCY CONTRACTS Long forward currency contracts $ 0 0.00 % $ (255,674 ) (0.91 )% Short forward currency contracts 0 0.00 % 625,493 2.22 % Total forward currency contracts $ 0 0.00 % $ 369,819 1.31 % See accompanying notes. 3 PROFUTURES DIVERSIFIED FUND, L.P. CONDENSED SCHEDULE OF INVESTMENTS September 30, 2007 (Unaudited) and December 31, 2006 (Audited) PURCHASED OPTIONS ON FORWARD CURRENCY CONTRACTS September 30, 2007 December 31, 2006 Description Value % of Net Asset Value Value % of Net Asset Value Purchased options on forward currency contracts (premiums paid - $0 and $7,747, respectively) $ 0 0.00 % $ 8,911 0.03 % WRITTEN OPTIONS ON FORWARD CURRENCY CONTRACTS Written options on forward currency contracts (premiums received - $0 and $4,453, respectively) $ 0 0.00 % $ (4,272 ) (0.02 )% INVESTMENTS IN OTHER COMMODITY POOLS ProFutures Strategic Allocation Trust (1) Investment Objective To achieve capital appreciation by trading U.S. and Non U.S. futures and forward currency contracts Redemption Provisions Monthly, with 10 days notice $ 6,068,592 26.19 % $ 0 0.00 % SHK Diversified LLC Investment Objective To achieve capital appreciation by trading U.S. and Non U.S. futures and forward currency contracts Redemption Provisions Monthly, with 14 days notice 3,191,284 13.77 % 0 0.00 % Valhalla Synergy Fund LLC Investment Objective To achieve capital appreciation by trading U.S. and Non U.S. futures and forward currency contracts Redemption Provisions Quarterly, with 30 days notice 4,417,520 19.06 % 0 0.00 % Winton Futures Fund, L.P. (US) - Class B Interests (2) Investment Objective To achieve capital appreciation by trading U.S. and Non U.S. futures contracts Redemption Provisions Monthly, with 15 days notice 8,449,402 36.46 % 9,338,122 33.14 % Total investments in other commodity pools $ 22,126,798 95.48 % $ 9,338,122 33.14 % (1) The Managing Owner of ProFutures Strategic Allocation Trust is ProFutures, Inc., the Partnership's General Partner. (2) The General Partner of Winton Futures Fund, L.P. (US) is Altegris Portfolio Management, Inc., an affiliate of Altegris Investments, Inc. See accompanying notes. 4 PROFUTURES DIVERSIFIED FUND, L.P. STATEMENTS OF OPERATIONS For the Three Months and Nine Months Ended September 30, 2007 and 2006 (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 TRADING AND INVESTING GAINS (LOSSES) Gain (loss) from futures and options on futures trading Realized $ (1,112,946 ) $ (1,302,345 ) $ (622,135 ) $ 1,048,777 Change in unrealized 5,905 819,364 (484,736 ) 1,434,751 Brokerage commissions (67,959 ) (194,204 ) (249,722 ) (600,349 ) Gain (loss) from futures and options on futures trading (1,175,000 ) (677,185 ) (1,356,593 ) 1,883,179 Gain (loss) from trading of forward currency contracts and options on forward currency contracts Realized 0 (144,845 ) 467,487 (1,313,020 ) Change in unrealized 0 152,480 (371,164 ) 367,041 Gain (loss) from forward currency contracts and options on forward currency contracts 0 7,635 96,323 (945,979 ) Gain (loss) from other commodity pools (866,447 ) 0 9,811 0 Total trading and investing gains (losses) (2,041,447 ) (669,550 ) (1,250,459 ) 937,200 NET INVESTMENT INCOME (LOSS) Income Interest income 27,349 350,804 169,372 1,037,932 Expenses Incentive fees 1,022 50,143 69,916 440,180 Management fees (includes $225,769, $271,210, $732,557 and $862,406 charged by the General Partner for the three and nine months ended September 30, 2007 and 2006, respectively) 254,259 472,946 883,758 1,503,618 Operating expenses 114,864 82,436 316,065 259,240 Total expenses 370,145 605,525 1,269,739 2,203,038 General Partner management fees waived (30,543 ) 0 (85,118 ) 0 Net expenses 339,602 605,525 1,184,621 2,203,038 Net investment (loss) (312,253 ) (254,721 ) (1,015,249 ) (1,165,106 ) NET (LOSS) $ (2,353,700 ) $ (924,271 ) $ (2,265,708 ) $ (227,906 ) NET (LOSS) PER GENERAL AND LIMITED PARTNER UNIT (based on weighted average number of units outstanding during the period of 8,267, 9,581, 8,503 and 9,939, respectively) $ (284.70 ) $ (96.47 ) $ (266.45 ) $ (22.93 ) (DECREASE) IN NET ASSET VALUE PER GENERAL AND LIMITED PARTNER UNIT $ (280.83 ) $ (96.78 ) $ (269.11 ) $ (30.93 ) See accompanying notes. 5 PROFUTURES DIVERSIFIED FUND, L.P. STATEMENTS OF CHANGES IN PARTNERS’ CAPITAL (NET ASSET VALUE) For the Nine Months Ended September 30, 2007 and 2006 (Unaudited) Total Number of Partners' Capital Units General Limited Total Balances at December 31, 2006 8,903.6039 $ 592,117 $ 27,581,995 $ 28,174,112 Net (loss) for the nine months ended September 30, 2007 (50,357 ) (2,215,351 ) (2,265,708 ) Redemptions (899.2191 ) 0 (2,733,752 ) (2,733,752 ) Balances at September 30, 2007 8,004.3848 $ 541,760 $ 22,632,892 $ 23,174,652 Balances at December 31, 2005 10,334.1525 $ 560,244 $ 30,380,394 $ 30,940,638 Net (loss) for the nine months ended September 30, 2006 (5,787 ) (222,119 ) (227,906 ) Redemptions (1,051.6150 ) 0 (3,207,723 ) (3,207,723 ) Balances at September 30, 2006 9,282.5375 $ 554,457 $ 26,950,552 $ 27,505,009 Net Asset Value Per Unit September 30, December 31, September 30, December 31, 2007 2006 2006 2005 $ 2,895.24 $ 3,164.35 $ 2,963.09 $ 2,994.02 See accompanying notes. 6 PROFUTURES DIVERSIFIED FUND, L.P. STATEMENTS OF CASH FLOWS For the Nine Months Ended September 30, 2007 and 2006 (Unaudited) Nine Months Ended September 30, 2007 2006 OPERATING ACTIVITIES Net (loss) $ (2,265,708 ) $ (227,906 ) Adjustment to reconcile net income (loss) to net cash provided by operating activities (Gain) from investments in other commodity pools (9,811 ) 0 Change in operating assets and liabilities Decrease in deposits with broker 12,091,160 2,959,211 Decrease in cash deposits in forward trading collateral accounts 5,412,319 953,340 Decrease in net premiums paid on options on forward currency contracts 3,294 1,313 (Increase) decrease in unrealized gain on open forward currency contracts and options on forward currency contracts 371,164 (367,041 ) Additions to other commodity pools (15,803,865 ) 0 Redemptions from other commodity pools 3,025,000 0 Increase (decrease) in accounts payable 2,534 (1,148 ) (Decrease) in commissions and other trading fees on open contracts (5,520 ) (23,368 ) (Decrease) in incentive fees payable (61,629 ) (246,778 ) (Decrease) in management fees payable (165,903 ) (2,887 ) Net Cash Provided By Operating Activities 2,593,035 3,044,736 FINANCING ACTIVITIES Capital redemptions paid (2,593,795 ) (3,046,238 ) Net Cash (Used In) Financing Activities (2,593,795 ) (3,046,238 ) Net Cash (Decrease) for the Period (760 ) (1,502 ) Cash at Beginning of the Period 3,204 2,648 Cash at End of the Period $ 2,444 $ 1,146 See accompanying notes. 7 PROFUTURES DIVERSIFIED FUND, L.P. NOTES TO FINANCIAL STATEMENTS (Unaudited) Note 1. ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES General Description of the Partnership ProFutures Diversified Fund, L.P. (the Partnership) is a Delaware limited partnership which operates as a commodity investment pool.The Partnership engages in the speculative trading of futures contracts, options on futures contracts, physical commodities, interbank forward currency contracts and options on interbank forward currency contracts, directly and through its investments in other commodity pools.The Partnership closed to investors in 1995 and will terminate at the end of December 2012, at which time the remaining assets will be distributed. Regulation As a registrant with the Securities and Exchange Commission (“SEC”), the Partnership is subject to the regulatory requirements under the Securities Act of 1933 and the Securities Exchange Act of 1934.As a commodity investment pool, the Partnership is subject to the regulations of the Commodity Futures Trading Commission, an agency of the United States (U.S.) government which regulates most aspects of the commodity futures industry; rules of the National Futures Association, an industry self-regulatory organization; and the requirements of commodity exchanges, Futures Commission Merchants (brokers), and interbank market makers through which the Partnership trades. Method of Reporting The Partnership’s financial statements are presented in accordance with accounting principles generally accepted in the United States of America, which require the use of certain estimates made by the Partnership’s management. For purposes of both financial reporting and calculation of redemption value, Net Asset Value per Unit is calculated by dividing Net Asset Value by the total number of units outstanding. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting periods.Actual results could differ from the estimates and assumptions utilized. Futures and Forward Currency Contracts Transactions are accounted for on the trade date.Gains or losses are realized when contracts are liquidated.Unrealized gains or losses on open contracts (the difference between contract trade price and market price) are reflected in the statement of financial condition as a net gain or loss, as there exists a right of offset of unrealized gains or losses in accordance with Financial Accounting Standards Board Interpretation No. 39 – “Offsetting of Amounts Related to Certain Contracts.”Any change in net unrealized gain or loss from the preceding period is reported in the statement of operations.Brokerage commissions on futures contracts include other trading fees and are charged to expense when contracts are opened. 8 PROFUTURES DIVERSIFIED FUND, L.P. NOTES TO FINANCIAL STATEMENTS (Unaudited) Note 1. ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Physical Commodities Physical commodities are stated at the market price on the valuation date.Transactions are recorded on the trade date.Realized gains and losses from physical commodity transactions are determined using the identified cost method.Any change in net unrealized gain or loss from the preceding period is reported in the statement of operations.Storage fees, sales commissions and delivery charges are reflected as an adjustment to cost or proceeds at the time of the transaction. Income Taxes The Partnership prepares calendar year federal and applicable state information tax returns and reports to the partners their allocable shares of the Partnership’s income, expenses and trading gains or losses. Foreign Currency Transactions The Partnership’s functional currency is the U.S. dollar; however, it transacts business in currencies other than the U.S. dollar.Assets and liabilities denominated in currencies other than the U.S. dollar are translated into U.S. dollars at the rates in effect at the date of the statement of financial condition.Income and expense items denominated in currencies other than the U.S. dollar are translated into U.S. dollars at the rates in effect during the period.Gains and losses resulting from the translation to U.S. dollars are reported in income currently. Investments in Other Commodity Pools The Partnership’s investments in other commodity pools are reported in the statement of financial condition at fair value.Fair value ordinarily is the value determined by each commodity pool in accordance with such commodity pool’s valuation policies and as reported by their management at the time of the Partnership’s valuation.Generally, the fair value of the Partnership’s investment in a commodity pool represents the amount that the Partnership could reasonably expect to receive from such commodity pool if the Partnership’s investment was redeemed at the time of valuation, based on information reasonably available at the time the valuation is made and that the Partnership believes to be reliable. Redemptions of Units Redemptions payable at period end includes redemptions approved by the General Partner, which are not effective until the following month.These redemptions have been recorded as redemptions and redemptions payable at period end using the Net Asset Value per unit, in accordance with provisions of Statement of Financial Accounting Standards No. 150, “Accounting for Certain Financial Instruments with Characteristics of both Liabilities and Equity.” 9 PROFUTURES DIVERSIFIED FUND, L.P. NOTES TO FINANCIAL STATEMENTS (Unaudited) Note 1. ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Recently Issued Accounting Pronouncement In September 2006, FASB issued Statement of Financial Accounting Standards No. 157, “Fair Value Measurements” (FAS 157).FAS 157 defines fair value, establishes a framework for measuring fair value in accounting principles generally accepted in the United States of America, and expands disclosures about fair value measurements.While FAS 157 does not require any new fair value measurements, for some entities, the application of FAS 157 may change current practice. FAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years.The implementation of FAS 157 is not expected to have a material impact on the Fund’s financial statements. On January 1, 2007, the Partnership adopted the Financial Accounting Standards Board Interpretation No. 48, “Accounting for Uncertainty in Income Taxes — An Interpretation of FASB Statement No. 109” (FIN 48).This Interpretation clarifies the accounting for uncertainty in income taxes recognized in a company’s financial statements.FIN 48 requires companies to determine whether it is “more likely than not” that a tax position will be sustained upon examination by the appropriate taxing authorities before any part of the benefit can be recorded in the financial statements.It also provides guidance on the recognition, measurement and classification of income tax uncertainties, along with any related interest and penalties.Adoption of FIN 48 did not have a material impact on the Partnership’s financial statements. Interim Financial Statements The unaudited condensed financial statements of ProFutures Diversified Fund, L.P. as of September 30, 2007 and for the nine and three month periods ended September 30, 2007 and September 30, 2006, have been prepared pursuant to the rules and regulations of the SEC.The information included reflects all adjustments (consisting only of normal recurring accruals and adjustments), which are, in the opinion of management, necessary to fairly state the operating results for the respective periods.However, these operating results are not necessarily indicative of the results expected for the full fiscal year.Certain information and footnote disclosures normally included in annual financial statements prepared in accordance with U.S. generally accepted accounting principles have been omitted pursuant to SEC rules and regulations.The notes to the unaudited condensed financial statements should be read in conjunction with the notes to the consolidated financial statements contained in our 2006 Annual Report on Form 10-K filed with the SEC on April 2, 2007. Note 2. GENERAL PARTNER The General Partner of the Partnership is ProFutures, Inc., which conducts and manages the business of the Partnership.The Agreement of Limited Partnership requires the General Partner to contribute to the Partnership an amount in the aggregate equal to at least the greater of (i) 3% of the aggregate initial capital contributions of all partners or $100,000, whichever is less, or (ii) 1% of the aggregate initial capital contributions of all partners. 10 PROFUTURES DIVERSIFIED FUND, L.P. NOTES TO FINANCIAL STATEMENTS (Unaudited) Note 2. GENERAL PARTNER (CONTINUED) The Agreement of Limited Partnership also requires that the General Partner maintain in the aggregate a net worth at least equal to (i) the lesser of $250,000 or 15% of the aggregate initial capital contributions of any limited partnerships for which it acts as general partner and which are capitalized at less than $2,500,000; and (ii) 10% of the aggregate initial capital contributions of any limited partnerships for which it acts as general partner and which are capitalized at greater than $2,500,000. ProFutures, Inc. has a callable stock subscription agreement with Man Financial Inc. (MFI), the Partnership’s broker, whereby MFI has subscribed to purchase (up to $7,000,000, subject to conditions set forth in the stock subscription agreement dated October 22, 2004) the number of shares of common stock of ProFutures, Inc. necessary to maintain the General Partner’s net worth requirements. The Partnership pays the General Partner a monthly management fee of 1/4 of 1% (3% annually) of month-end Net Asset Value.The General Partner receives an additional monthly management fee of .0625% (.75% annually) of the Partnership’s month-end Net Asset Value for consulting services rendered to the Partnership. Total management fees earned by ProFutures, Inc. for the nine months ended September 30, 2007 and 2006 were $732,557 and $862,406, respectively.Such management fees earned for the three months ended September 30, 2007 and 2006 were $225,769 and $271,210, respectively.Management fees payable to ProFutures, Inc. as of September 30, 2007 and December 31, 2006 were $64,016 and $89,607, respectively.During the nine and three months ended September 30, 2007, the General Partner waived $85,118 and $30,543, respectively, of their monthly management fee related to the value of the Partnership's net assets invested in ProFutures Strategic Allocation Trust, an affiliated fund also managed by ProFutures, Inc.The General Partner considers this waiver of management fees necessary given ProFutures, Inc. receives a 2% per annum administration fee from ProFutures Strategic Allocation Trust. Note 3. CONSULTANT The Partnership has entered into a consulting agreement with Altegris Investments, Inc. (Altegris), whereby Altegris will recommend the selection and termination of the Partnership’s trading advisors and the allocation and reallocation of the Partnership’s assets.Pursuant to the consulting agreement, Altegris receives a monthly consulting fee equal to .0208% (.25% annually) of the Partnership’s month-end Net Asset Value.Effective April 1, 2007, certain net assets of the Partnership invested with Altegris affiliated managers are excluded from the month-end Net Asset Value when computing the consulting fees due to Altegris.The consulting fee (included in management fees in the statement of operations) earned by Altegris totaled $20,582 and $57,494 for the nine months ended September 30, 2007 and 2006, respectively, and $1,350 and $18,081 for the three months ended September 30, 2007 and 2006, respectively. 11 PROFUTURES DIVERSIFIED FUND, L.P. NOTES TO FINANCIAL STATEMENTS (Unaudited) Note 4. COMMODITY TRADING ADVISORS The Partnership has trading advisory contracts with several commodity trading advisors to furnish investment management services to the Partnership.The trading advisors receive management fees ranging from 1% to 2% annually of Allocated Net Asset Value (as defined in each respective trading advisory contract).In addition, the trading advisors receive quarterly incentive fees of 20% of Trading Profits (as defined).Total management fees earned by the trading advisors amounted to $130,619 and $583,718 for the nine months ended September 30, 2007 and 2006, respectively.Such management fees earned by the trading advisors for the three months ended September 30, 2007 and 2006 were $27,140 and $183,655, respectively.Total incentive fees earned by the trading advisors amounted to $69,916 and $440,180 for the nine months ended September 30, 2007 and 2006, respectively.Such incentive fees earned by the trading advisors for the three months ended September 30, 2007 and 2006 were $1,022 and $50,143, respectively. Note 5. DEPOSITS WITH BROKER The Partnership deposits funds with MF Global, Inc. to act as broker, subject to Commodity Futures Trading Commission regulations and various exchange and broker requirements.Margin requirements are satisfied by the deposit of cash with such broker.Accordingly, assets used to meet margin and other broker or regulatory requirements are partially restricted.The Partnership earns interest income on its assets deposited with the broker. Note 6. INVESTMENTS IN OTHER COMMODITY POOLS Beginning in November 2006, the Partnership invests in other commodity pools.These investments are subject to the terms of the respective limited partnership agreements and offering memoranda of such other commodity pools. Summarized information for these investments is as follows: ProFutures Strategic Valhalla Winton Allocation SHK Synergy Futures Fund, Trust Diversified LLC Fund LLC L.P. (US) Totals Net Asset Value December 31, 2006 $ 0 $ 0 $ 0 $ 9,338,122 $ 9,338,122 Additions 7,364,000 3,500,000 4,439,865 500,000 15,803,865 Income (loss) (713,408 ) (208,716 ) 77,655 854,280 9,811 Redemptions (582,000 ) (100,000 ) (100,000 ) (2,243,000 ) (3,025,000 ) Net Asset Value September 30, 2007 $ 6,068,592 $ 3,191,284 $ 4,417,520 $ 8,449,402 $ 22,126,798 Income (loss) Quarter 1, 2007 $ (553,622 ) $ (69,946 ) $ 121,635 $ (452,217 ) $ (954,150 ) Quarter 2, 2007 863,088 102,853 (102,629 ) 967,096 1,830,408 Quarter 3, 2007 (1,022,874 ) (241,623 ) 58,649 339,401 (866,447 ) Income (loss) for the nine months ended $ (713,408 ) $ (208,716 ) $ 77,655 $ 854,280 $ 9,811 12 PROFUTURES DIVERSIFIED FUND, L.P. NOTES TO FINANCIAL STATEMENTS (Unaudited) Note 6. INVESTMENTS IN OTHER COMMODITY POOLS (CONTINUED) ProFutures Strategic Allocation Trust The Partnership’s investment in ProFutures Strategic Allocation Trust (the “Trust”) is subject to an administration fee, charged by ProFutures, Inc., of 2.00% per annum, a monthly management fee, charged by the commodity trading advisor, of 2.00% per annum, and a quarterly incentive fee, charged by the commodity trading advisor, of 20% of trading profits.For the nine months ended September 30, 2007, the Partnership’s proportionate share of administration fees, management fees and incentive fees charged by the Trust were approximately $86,400, $86,300 and $32,200, respectively. For the three months ended September 30, 2007, the Partnership’s proportionate share of administration fees, management fees and incentive fees charged by the Trust were approximately $30,900, $30,800 and $0, respectively. Condensed financial information as of September 30, 2007 and for the three and nine month periods ended is as follows: Statement of Financial Condition September 30,2007 Assets Equity in broker trading accounts Cash $ 9,303,569 Unrealized gain on open contracts 67,930 Deposits with broker 9,371,499 Cash and cash equivalents 4,502,033 Net premiums paid on options on forward currency contracts 6,911 Unrealized gain on open forward and options on forward currency contracts 306,399 Other assets 1,874 Total assets $ 14,188,716 Liabilities Accounts payable $ 35,155 Commissions payable 907 Management fee payable 71,190 Incentive fee payable 0 Other payables 23,513 Redemptions payable 33,388 Total liabilities 164,153 Total Capital (Net Asset Value) 14,024,563 $ 14,188,716 13 PROFUTURES DIVERSIFIED FUND, L.P. NOTES TO FINANCIAL STATEMENTS (Unaudited) Note 6. INVESTMENTS IN OTHER COMMODITY POOLS (CONTINUED) ProFutures Strategic Allocation Trust (Continued) Statements of Operations Three Months Ended September 30, 2007 Nine Months Ended September 30, 2007 Trading gains (losses) Realized $ (1,905,239 ) $ (1,217,854 ) Change in unrealized (411,093 ) (254,252 ) Brokerage commissions (14,567 ) (64,403 ) Total trading (losses) (2,330,899 ) (1,536,509 ) Net investment income (loss) Interest income 149,536 479,871 Expenses Incentive fees 0 73,475 Management and other fees 142,500 445,114 Operating expenses 32,125 76,805 Total expenses 174,625 595,394 Net investment (loss) (25,089 ) (115,523 ) Net (loss) $ (2,355,988 ) $ (1,652,032 ) The accounting principles utilized by the Trust are consistent in all material respects with those utilized by the Partnership. The Partnership’s investment in the Trust represents approximately 43.1% of the investee fund’s net asset value as of September 30, 2007. SHK Diversified LLC Investors in SHK Diversified LLC are charged management fees of 6.00% per annum and a profit share of 25% of trading profits.For the nine months ended September 30, 2007, the Partnership’s proportionate share of management fees and profit share charged by SHK Diversified LLC were approximately $137,400 and $0, respectively.For the three months ended September 30, 2007, the Partnership’s proportionate share of management fees and profit share charged by SHK Diversified LLC were approximately $50,000 and $(11,000), respectively. 14 PROFUTURES DIVERSIFIED FUND, L.P. NOTES TO FINANCIAL STATEMENTS (Unaudited) Note 6. INVESTMENTS IN OTHER COMMODITY POOLS (CONTINUED) SHK Diversified LLC (Continued) Condensed financial information as of September 30, 2007 and for the three and nine month periods ended is as follows: Statement of Financial Condition September 30,2007 Assets Equity in broker trading accounts Cash $ 94,486,499 Unrealized (loss) on open contracts (22,707,028 ) Deposits with broker 71,779,471 Other assets 48,496 Total assets $ 71,827,967 Liabilities Accounts payable $ 121,784 Commissions payable 159,731 Management fee payable 309,610 Incentive fee payable 25,016 Total liabilities 616,141 Total Capital (Net Asset Value) 71,211,826 $ 71,827,967 Statements of Operations Three Months Ended September 30,2007 Nine Months Ended September 30, 2007 Trading gains (losses) Realized $ 44,517,688 $ 34,041,628 Change in unrealized (49,734,210 ) (36,421,820 ) Brokerage commissions (263,811 ) (1,056,840 ) Total trading (losses) (5,480,333 ) (3,437,032 ) Net investment income (loss) Interest and dividend income 984,619 3,027,831 Expenses Incentive fees (357,576 ) 25,016 Management and other fees 960,563 3,069,357 Operating expenses 59,400 198,580 Total expenses 662,387 3,292,953 Net investment income (loss) 322,232 (265,122 ) Net (loss) $ (5,158,101 ) $ (3,702,154 ) 15 PROFUTURES DIVERSIFIED FUND, L.P. NOTES TO FINANCIAL STATEMENTS (Unaudited) Note 6. INVESTMENTS IN OTHER COMMODITY POOLS (CONTINUED) SHK Diversified LLC (Continued) Management of the Partnership believes the accounting principles utilized by SHK Diversified LLC are consistent in all material respects with those utilized by the Partnership. The Partnership’s investment in SHK Diversified LLC represents approximately 4.5% of the investee fund’s net asset value as of September 30, 2007. Valhalla Synergy Fund LLC Valhalla Synergy Fund LLC invests substantially all of its assets through a “master-feeder” structure into Valhalla Synergy Master Fund Ltd. (the “Master Fund”), a Cayman Islands exempted company.Valhalla Synergy Fund LLC pays to the manager of the Master Fund a management fee of 2.00% per annum and an annual profit participation allocation of 20% of trading profits.For the nine months ended September 30, 2007, the Partnership’s proportionate share of management fees and profit participation allocation charged by the Valhalla Synergy Fund LLC were approximately $60,000 and $19,000, respectively. For the three months ended September 30, 2007, the Partnership’s proportionate share of management fees and profit participation allocation charged by the Valhalla Synergy Fund LLC were approximately $22,000 and $15,000, respectively. Valhalla Synergy Fund LLC condensed financial information primarily consists of their investment in the Master Fund and income is allocated from the Master Fund to Valhalla Synergy Fund LLC. Valhalla Synergy Fund LLC net assets at the end of September 30, 2007 are $227,434,000.Total net income for the three and nine months ended September 30, 2007 is $3,152,900 and $4,350,800, respectively. The Partnership’s investment in Valhalla Synergy Fund LLC represents approximately 1.9% of the investee fund’s net asset value as of September 30, 2007. Management of the Partnership believes the accounting principles utilized by Valhalla Synergy Fund LLC are consistent in all material respects with those utilized by the Partnership. Winton Futures Fund, L.P. (US) – Class B Interests Class B Interests of the Winton Futures Fund, L.P. (US) are charged management fees of 1.75% annually and incentive fees of 20% of trading profits.For the nine months ended September 30, 2007, the Partnership’s proportionate share of management fees and incentive fees charged by Winton Futures Fund, L.P. (US) were approximately $107,000 and $174,000, respectively.For the three months ended September 30, 2007, the Partnership’s proportionate share of management fees and incentive fees charged by Winton Futures Fund, L.P. (US) were approximately $35,000 and $71,000, respectively. 16 PROFUTURES DIVERSIFIED FUND, L.P. NOTES TO FINANCIAL STATEMENTS (Unaudited) Note 6. INVESTMENTS IN OTHER COMMODITY POOLS (CONTINUED) Winton Futures Fund, L.P. (US) – Class B Interests (Continued) Condensed financial information as of September 30, 2007 and December 31, 2006 and for the three and nine month periods ended September 30, 2007 is as follows: Statements of Financial Condition September 30,2007 December 31, 2006 Assets Equity in broker trading accounts Cash $ 15,566,456 $ 20,786,496 Unrealized gain on open contracts 6,646,310 2,094,290 Deposits with broker 22,212,766 22,880,786 Cash and cash equivalents 73,582,801 44,437,786 Other assets 30,001 56,373 Total assets $ 95,825,568 $ 67,374,945 Liabilities Accounts payable $ 27,739 $ 24,127 Commissions payable 28,956 35,826 Management fee payable 102,286 68,970 Service fee payable 52,221 28,150 Incentive fee payable 804,497 657,802 Redemptions payable 1,425,520 1,469,975 Subscriptions received in advance 749,713 7,929,000 Total liabilities 3,190,932 10,213,850 Total Capital (Net Asset Value) 92,634,636 57,161,095 $ 95,825,568 $ 67,374,945 17 PROFUTURES DIVERSIFIED FUND, L.P. NOTES TO FINANCIAL STATEMENTS (Unaudited) Note 6. INVESTMENTS IN OTHER COMMODITY POOLS (CONTINUED) Winton Futures Fund, L.P. (US) – Class B Interests (Continued) Statements of Operations Three Months Ended September 30, 2007 Nine Months Ended September 30, 2007 Trading gains (losses) Realized $ (1,620,768 ) $ 4,776,608 Change in unrealized 5,725,908 4,552,020 Brokerage commissions (132,994 ) (532,288 ) Total trading gains 3,972,146 8,796,340 Net Investment (Loss) Interest income 1,078,631 2,740,492 Expenses Incentive fees 804,497 1,776,815 Management and other fees 453,816 1,199,947 Operating expenses 44,195 128,795 Total expenses 1,302,508 3,105,557 Net investment (loss) (223,877 ) (365,065 ) Net income $ 3,748,269 $ 8,431,275 Management of the Partnership believes the accounting principles utilized by Winton Futures Fund, L.P. (US) are consistent in all material respects with those utilized by the Partnership. The Partnership’s investment in Winton Futures Fund, L.P. (US) represents approximately 9.1% of the investee fund’s net asset value as of September 30, 2007. Note. 7. SUBSCRIPTIONS, DISTRIBUTIONS AND REDEMPTIONS Investments in the Partnership were made by subscription agreement, subject to acceptance by the General Partner.The Partnership’s most recent offering of Units of Limited Partnership Interest terminated on April 30, 1995. The Partnership is not required to make distributions, but may do so at the sole discretion of the General Partner.A Limited Partner may request and receive redemption of units owned, subject to ten days written notice, among other restrictions in the Agreement of Limited Partnership. Note 8. TRADING ACTIVITIES AND RELATED RISKS The Partnership engages in the speculative trading of U.S. and foreign futures contracts, options on U.S. and foreign futures contracts, physical commodities, forward currency contracts and options on forward currency contracts (collectively, “derivatives”).The Partnership is exposed to both market risk, the risk arising from changes in the market value of the contracts, and credit risk, the risk of failure by another party to perform according to the terms of a contract. Purchase and sale of futures and options on futures contracts and physical commodities requires margin deposits with the broker. Additional deposits may be necessary for any loss on contract value.The Commodity Exchange Act requires a broker to segregate all customer transactions 18 PROFUTURES DIVERSIFIED FUND, L.P. NOTES TO FINANCIAL STATEMENTS (Unaudited) Note 8. TRADING ACTIVITIES AND RELATED RISKS (CONTINUED) and assets from such broker’s proprietary activities.A customer’s cash and other property (for example, U.S. Treasury bills) deposited with a broker are considered commingled with all other customer funds subject to the broker’s segregation requirements.In the event of a broker’s insolvency, recovery may be limited to a pro rata share of segregated funds available.It is possible that the recovered amount could be less than total cash and other property deposited. For derivatives, risks arise from changes in the market value of the contracts.Theoretically, the Partnership is exposed to a market risk equal to the notional contract value of futures and forward currency contracts purchased and unlimited liability on such contracts sold short.As both a buyer and seller of options, the Partnership pays or receives a premium at the outset and then bears the risk of unfavorable changes in the price of the contract underlying the option.Written options expose the Partnership to potentially unlimited liability, and purchased options expose the Partnership to a risk of loss limited to the premiums paid.The Partnership is also exposed to market risk on physical commodities equal to the market value of physical commodities owned. The Partnership has a portion of its assets on deposit with a financial institution in connection with its trading of forward currency contracts and its cash management activities.Cash deposited with brokers and dealers in securities and other financial institutions in connection with the Partnership’s trading of forward currency and other derivative contracts are partially restricted due to deposit or margin requirements.In the event of a financial institution’s insolvency, recovery of Partnership assets on deposit may be limited to account insurance or other protection afforded such deposits.Since forward currency contracts are traded in unregulated markets between principals, the Partnership also assumes the risk of loss from counterparty nonperformance. The Partnership’s investments in other commodity pools are subject to the market and credit risks of futures contracts, forward currency contracts and other derivative contracts held or sold short by these commodity pools.The Partnership bears the risk of loss only to the extent of the market value of its respective investment and, in certain specific circumstances, distributions and redemptions received. The General Partner has established procedures to actively monitor market risk and minimize credit risk, although there can be no assurance that it will, in fact, succeed in doing so.The General Partner’s basic market risk control procedures consist of continuously monitoring the trading activity of the various commodity trading advisors, with the actual market risk controls being applied by Altegris, as a consultant, and the advisors themselves.The General Partner also monitors the performance of other commodity pools.The General Partner seeks to minimize credit risk primarily by depositing and maintaining the Partnership’s assets at financial institutions and brokers which the General Partner believes to be creditworthy.The Limited Partners bear the risk of loss only to the extent of the market value of their respective investments and, in certain specific circumstances, distributions and redemptions received. Note 9. INDEMNIFICATIONS In the normal course of business, the Partnership enters into contracts and agreements that contain a variety of representations and warranties and which provide general indemnifications.The Partnership’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Partnership that have not yet occurred.The Partnership expects the risk of any future obligation under these indemnifications to be remote. 19 PROFUTURES DIVERSIFIED FUND, L.P. NOTES TO FINANCIAL STATEMENTS (Unaudited) Note 10. FINANCIAL HIGHLIGHTS The following information presents per unit operating performance data and other supplemental financial data for the three months and nine months ended September 30, 2007 and 2006.This information has been derived from information presented in the financial statements. Three months ended Nine months ended September 30, September 30, 2007 2006 2007 2006 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Per Unit Performance (for a unit outstanding throughout the entire period) Net Asset Value per unit at beginning of period $ 3,176.07 $ 3,059.87 $ 3,164.35 $ 2,994.02 Income (loss) from operations: Total trading and investing gains (losses) (1) (243.06 ) (70.19 ) (149.71 ) 86.30 Net investment (loss) (1) (37.77 ) (26.59 ) (119.40 ) (117.23 ) Total (loss) from operations (280.83 ) (96.78 ) (269.11 ) (30.93 ) Net Asset Value per unit at end of period $ 2,895.24 $ 2,963.09 $ 2,895.24 $ 2,963.09 Total Return (4) (8.84 )% (3.16 )% (8.50 )% (1.03 )% Supplemental Data Ratios to average Net Asset Value:(2), (5) Expenses prior to incentive fees (3) 5.47 % 7.83 % 5.67 % 8.25 % Incentive fees (4) 0.00 % 0.18 % 0.27 % 1.46 % Total expenses 5.47 % 8.01 % 5.94 % 9.71 % Net investment (loss) (3), (6) (5.03 )% (2.88 )% (4.81 )% (3.21 )% Total returns are calculated based on the change in value of a unit during the period.An individual partner’s total returns and ratios may vary from the above total returns and ratios based on the timing of redemptions. (1) The net investment (loss) per unit is calculated by dividing the net investment (loss) by the average number of units outstanding during the period.Total trading and investing gains (losses) is a balancing amount necessary to reconcile the change in net asset value per unit with the other per unit information.Such balancing amount may differ from the calculation of total trading and investing gains (losses) per unit due to the timing of trading and investing gains and losses during the period relative to the number of units outstanding. (2) Excludes the Partnership’s proportionate share of expenses and net investment income (loss) from investments in other commodity pools. (3) Annualized. (4) Not annualized. (5) Ratios for the three and nine months ended September 30, 2007, are after the waiver of management fees by the General Partner, equal to 0.49% and 0.43%, respectively, of average net asset value. (6) Excludes incentive fees. 20 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. Reference is made to Item 1, “Financial Statements.”The information contained therein is essential to, and should be read in conjunction with, the following analysis. Critical Accounting Policies The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of income and expense during the reporting period.Management believes that the estimates utilized in preparing the financial statements are reasonable and prudent; however, actual results could differ from those estimates.The Partnership's significant accounting policies are described in detail in Note 1 to the Financial Statements. The Partnership records all investments at fair value in its financial statements, with changes in fair value reported as a component of realized and change in unrealized trading gain (loss) in the Statements of Operations.Generally, fair values are based on market prices; however, in certain circumstances, estimates are involved in determining fair value in the absence of an active market closing price (e.g., swap and forward contracts which are traded in the inter-bank market). A.LIQUIDITY:Substantially all of the Partnership's assets are highly liquid, such as cash and open futures contracts.It is possible that extreme market conditions or daily price fluctuation limits at certain exchanges could adversely affect the liquidity of open futures contracts.There are no restrictions on the liquidity of these assets except for amounts on deposit with the brokers needed to meet margin requirements on open futures contracts. B.CAPITAL RESOURCES:Since the Partnership's business is the purchase and sale of various commodity interests, it will make few, if any, capital expenditures. The Partnership's offering of Units of Limited Partnership Interest terminated in 1995. 21 C.RESULTS OF OPERATIONS:The Partnership's net income (loss) for the three and nine months ended September 30, 2007 and 2006: 2007 2006 Three months ended September 30 $ (2,353,700 ) $ (924,271) Nine months ended September 30 $ (2,265,708 ) $ (227,906) As of September 30, 2007, 8,004 Units were outstanding, including 187 General Partner Units, with an aggregate Net Asset Value of $23,174,652 ($2,895.24 per Unit).This represents a decrease in Net Asset Value of $(4,999,460) compared with December 31, 2006.The decrease was caused by redemptions of limited partner units in addition to a net loss for the nine months ended September 30, 2007. As of September 30, 2006, 9,283 Units were outstanding, including 187 General Partner Units, with an aggregate Net Asset Value of $27,505,009 ($2,963.09 per Unit).This represents a decrease in Net Asset Value of $(3,435,629) compared with December 31, 2005.The decrease was caused by redemptions of limited partner units in addition to a net loss for the nine months ended September 30, 2006. Third Quarter 2007 The third quarter saw high volatility in equities, currencies and metals.The Partnership had large losses in stock indices, currencies, metals, certain agricultural commodities and energy; gains were limited to certain agricultural commodities. The Partnership had a loss of 6.32% in July.The Partnership had large losses in certain agricultural commodities, stock indices, currencies and interest rates; with only small gains in energy and base metals. The Partnership had a loss of 4.97% in August.The Partnership had large losses in currencies, stock indices, metals and energy, with small gains in interest rates and certain agricultural commodities. The Partnership had a gain of 2.39% in September.The Partnership had large gains in currencies and certain agricultural commodities, followed by gains in stock indices and energy; losses were in metals and interest rates. The Partnership ended the quarter with a loss of 8.84%. 22 Second Quarter 2007 The second quarter saw volatility in equities, interest rates and currencies.The Partnership had large gains in currencies, interest rates and stock indices, with smaller gains in certain agricultural commodities and metals; losses were in certain agricultural commodities and energy. The Partnership had a gain of 2.37% in April.The Partnership had very large gains in stock indices, with smaller gains in metals, currencies, energy and interest rates; losses were small in certain agricultural commodities. The Partnership had a gain of 4.09% in May.The Partnership had large gains in interest rates and stock indices, with smaller gains in currencies and certain agricultural commodities; losses were in energy and certain other agricultural commodities. The Partnership had a gain of 0.34% in June.The Partnership had large gains in currencies and interest rates with smaller gains in metals; losses were in certain agricultural commodities, energy and stock indices. The Partnership ended the quarter with a gain of 6.91%. First Quarter 2007 The first quarter saw volatility in equities and currencies.The Partnership had large losses primarily in currencies, caused by a large spike in the Yen against the Dollar and several world currencies in the last couple days of February, which then carried over into March.The Partnership also saw losses in certain agricultural commodities, energy and interest rates; gains were generally in stock indices and base metals. The Partnership had a gain of 3.27% in January.The Partnership had gains in stock indices, with smaller gains in energy and metals; losses were in foreign currencies, interest rates and certain agricultural commodities. The Partnership had a loss of 4.81% in February.The Partnership had large losses in currencies, with additional losses in energy and interest rates; gains were generally in stock indices and certain agricultural commodities. The Partnership had a loss of 4.50% in March.The Partnership had large losses in grains and currencies, with smaller losses in interest rates, stock indices and energy; gains were limited to base metals and certain agricultural commodities. The Partnership ended the quarter with a loss of 6.12%. 23 Third Quarter 2006 The Third Quarter saw volatility in the energy, interest rates, currencies, and the precious metals markets.The Partnership had large losses in energy with other losses in agricultural commodities, short-term and intermediate interest rates, and precious metals; with very little of these losses offset by gains in the stock indices, currencies, base metals and long-term interest rate markets.The current economic and interest rate uncertainty, coupled with international tensions, is creating a very tense and unsettling environment in the markets.Much of the uncertainty in the markets is due to the growing reality that the US and the global economies are slowing down.Demand for most commodities decreases as the economy slows down.A heated debate also remains over the direction of inflation, which has a significant impact on many commodity prices. The Partnership had a loss of 1.56% in July.The Partnership had losses in interest rates, agricultural commodities and energy; gains were mainly in currencies and metals. The Partnership had a gain of 0.52% in August.The Partnership had nice gains in interest rates and foreign currencies that were largely offset by losses in energy and to a lesser extent base metals and stock indices. The Partnership had a loss of 2.14% in September.The Partnership had large losses in energy with small losses in metals, currencies, bonds and certain agricultural commodities; gains were in stock indices and bonds. The Partnership ended the Quarter with a loss of 3.16%. Second Quarter 2006 The second quarter once again saw continued volatility in the oil, interest rates and the precious metals markets, to name a few.May and June were difficult months for most Trading Advisors and futures funds, what with the severe reversals in numerous trends that had been in place for several months. The trend reversals resulted in earlier gains being wiped out by the end of the quarter. The Partnership had a gain of 3.69% in April.The Partnership had very large gains in base and precious metals, with smaller gains in interest rates, energy and stock indices. Losses were in foreign currencies and certain agricultural commodities. The Partnership had a loss of 2.67% in May.The Partnership had gains in precious metals, base metals and foreign currencies.There were losses in interest rates, energy, stock indices and certain agricultural commodities. The Partnership had a loss of 2.21% in June.The Partnership’s only gains were in short-term interest rates.There were losses in all the other sectors, including 24 energy, foreign currencies, metals, certain agricultural commodities, stock indices and medium and long-term interest rates. The Partnership ended the quarter with a loss of 1.31%. First Quarter 2006 The first quarter saw continued volatility in the oil, interest rates and precious metals markets, especially gold.Oil prices continued their climb, with some modest drops along the way.Interest rates were somewhat volatile as investors tried to anticipate how far the Fed was going to go in its rate hiking activity.Gold prices reached highs not seen in decades. In January, the Partnership gained 2.38%.The Partnership had very large gains in stock indices, with smaller gains in energy and metals.There were losses in foreign currencies, interest rates and certain agricultural commodities. The Partnership had a loss of 2.45% in February.The Partnership had gains in stock indices.There were large losses in energy and foreign currencies, with smaller losses in metals, interest rates and certain agricultural commodities. The Partnership had a gain of 3.69% in March.The Partnership had very large gains in interest rates and metals, with smaller gains in stock indices and certain agricultural commodities.There were losses in energy and foreign currencies. The Partnership ended the quarter with a gain of 3.55%. Market and Credit Risk The means by which the General Partner and various trading advisors (the “Advisors”) attempt to manage the risk of the Partnership's open positions is essentially the same in all market categories traded.The General Partner attempts to manage market exposure by (i) diversifying the Partnership's assets among different Advisors and investments in other commodity pools whose strategies focus on different market sectors and trading approaches, and (ii) monitoring the Partnership's actual market exposures on a daily basis and reallocating assets away from Advisors and commodity pools, as necessary, if an over-concentration develops and persists in any one market sector or market sensitive commodity interest.Advisors and commodity poolsapply their own risk management policies to their trading.Thesepolicies generally limit the total exposure that may be taken per "risk unit" of assets under management.In addition, many Advisors follow diversification guidelines (often formulated in terms of the maximum margin which they will commit to positions in any one contract or group of related contracts), as well as imposing "stop-loss" points at which open positions must be closed out.Certain Advisors treat their risk control policies as strict rules; others only as general guidelines for controlling risk. 25 Investing in commodity pools has the added risk of liquidity.Withdrawals of capital are subject to the terms of the respective limited partnership agreements and offering memoranda of such other commodity pools.ProFutures Strategic Allocation Trust, SHK Diversified LLC, and Winton Futures Fund, L.P. allow for monthly withdrawals of capital.The Valhalla Synergy Fund LLC allows quarterly withdrawals of capital.The General Partner is constrained by this liquidity risk when choosing to reallocate assets away from a commodity pool. Due to the speculative nature of trading commodity interests, the Partnership's income or loss from operations may vary widely from period to period.Management cannot predict whether the Partnership's future Net Asset Value per Unit will increase or experience a decline. Operating Expenses All operating and administrative costs will be paid by the Partnership as incurred, including, without limitation, administrative expenses and routine legal, accounting, audit, printing and mailing costs. PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. D.OFF-BALANCE SHEET ARRANGEMENTS:The Partnership does not engage in off-balance sheet arrangements. E.CONTRACTUAL OBLIGATIONS:The Partnership does not enter into contractual obligations or commercial commitments to make future payments of a type that would be typical for an operating company. F.POSSIBLE CHANGES:The General Partner reserves the right to terminate certain and/or engage additional trading advisors, invest in or withdraw from other commodity pools or change any of the Partnership's clearing arrangements. Item 3. Quantitative and Qualitative Disclosures About Market Risk The Partnership is a speculative commodity pool.Unlike an operating company, the risk of market sensitive instruments is integral, not incidental, to the Partnership’s main line of business. Market movements result in frequent changes in the fair market value of the Partnership's open positions and, consequently, in its earnings and cash flow.The Partnership's market risk is influenced by a wide variety of factors, including commodity price levels, the level and volatility of interest rates, foreign currency exchange rates, equity price levels, the market value of financial instruments and 26 contracts, the diversification effects among the Partnership's open positions and the liquidity of the markets in which it trades. The Partnership can rapidly acquire and/or liquidate both long and short positions in a wide range of different markets.Consequently, it is not possible to predict how a particular future market scenario will affect performance, and the Partnership’s performance is not necessarily indicative of its futures results. At September 30, 2007, the Partnership has allocated notional funds to its trading advisors equal to approximately 9% of the Partnership's net assets, as compared to 24% at December 31, 2006.The relationship of the total Value at Risk as a percentage of total capitalization was 10% at December 31, 2006 and 0.17% at September 30, 2007. The Partnership is subject to indirect exposure on investments in other commodity pools.There have been no material changes in market risk exposure from those disclosed in the Partnership’s Annual Report on Form 10-K for the fiscal year ended December 31, 2006. Item 4. Controls and Procedures. ProFutures, Inc., as General Partner of ProFutures Diversified Fund, L.P., with the participation of the General Partner's President and Chief Financial Officer, has evaluated the effectiveness of the design and operation of its disclosure controls and procedures (as defined in the Securities Exchange Act of 1934 Rules 13a-15(e) or 15d-15(e)) with respect to the Partnership as of the end of the period covered by this quarterly report.Based on their evaluation, the President and Chief Financial Officer have concluded that these disclosure controls and procedures are effective.There were no changes in the General Partner's internal control over financial reporting applicable to the Partnership identified in connection with the evaluation required by paragraph (d) of Exchange Act Rules 13a-15 or 15d-15 that occurred during the last fiscal quarter that have materially affected, or are reasonably likely to materially affect, internal control over financial reporting applicable to the Partnership. 27 PART II - OTHER INFORMATION Item 1. Legal Proceedings. None. Item 1A. Risk Factors. There have been no material changes in risk factors from those disclosed in the Partnership’s Annual Report on Form 10-K for the fiscal year ended December 31, 2006. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. (c) Pursuant to the Partnership’s Limited Partnership Agreement, partners may redeem their Limited Partnership Units at the end of each calendar month at the then current Net Asset Value per Unit.The redemption of Units has no impact on the value of Units that remain outstanding, and Units are not reissued once redeemed. The following table summarizes the redemptions by partners during the three months ended September 30, 2007, but does not include any pending redemptions recorded in the Partnership’s financial statements in accordance with the provisions of Statement of Financial Accounting Standards No. 150, “Accounting for Certain Financial Instruments with Characteristics of both Liabilities and Equity.”The Partnership has 111 units pending redemption, which are not effective until October 31, 2007. MONTH UNITS REDEEMED NAV PER UNIT July 31, 2007 81 $2,975.38 August 31, 2007 124 $2,827.53 September 30, 2007 55 $2,895.24 TOTAL 260 Item 3. Defaults Upon Senior Securities. Not Applicable. Item 4. Submission of Matters to a Vote of Security Holders. None. Item 5. Other Information. None. 28 Item 6. Exhibits. Exhibits filed herewith: 31.01 Certification of Gary D. Halbert, President, pursuant to Rules 13a-14 and 15d-14 of the Securities Exchange Act of 1934. 31.02 Certification of Debi B. Halbert, Chief Financial Officer, pursuant to Rules 13a-14 and 15d-14 of the Securities Exchange Act of 1934. 32.01 Certification of Gary D. Halbert, President, pursuant to 18 U.S.C. Section 1350 as enacted by Section 906 of The Sarbanes- Oxley Act of 2002. 32.02 Certification of Debi B. Halbert, Chief Financial Officer, pursuant to 18 U.S.C. Section 1350 as enacted by Section 906 of The Sarbanes-Oxley Act of 2002. 29 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. PROFUTURES DIVERSIFIED FUND, L.P. (Registrant) November 13, 2007 By /s/ GARY D. HALBERT Date Gary D. Halbert, President and Director ProFutures, Inc. General Partner November 13, 2007 By /s/ DEBI B. HALBERT Date Debi B. Halbert, Chief Financial Officer, Treasurer and Director ProFutures, Inc. General Partner 30 EXHIBIT 31.01 CERTIFICATION I, Gary D. Halbert, certify that: 1. I have reviewed this quarterly report on Form 10-Q of ProFutures Diversified Fund, L.P.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, the financial statements, and other financial information included in this report, fairly present in all material respects the financial condition, results of operations and cash flows of the registrant as of, and for, the periods presented in this report; 4. The registrant's other certifying officer and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal control over financial reporting (as defined in Exchange Act Rules 13a-15(f) and 15d-15(f)) for the registrant and have: a) Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; b) Evaluated the effectiveness of the registrant's disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of the end of the period covered by this report based on such evaluation; and c) Disclosed in this report any change in the registrant's internal control over financial reporting that occurred during the registrant's most recent fiscal quarter (the registrant's fourth fiscal quarter in the case of an annual report) that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting; and 5. The registrant's other certifying officer and I have disclosed, based on our most recent evaluation of internal control over financial reporting, to the registrant's auditors and the audit committee of the registrant's board of directors (or persons performing the equivalent functions): a) All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the registrant's ability to record, process, summarize and report financial information; and b) Any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant's internal control over financial reporting. 31 Date:November 13, 2007 /s/ GARY D. HALBERT Gary D. Halbert, President ProFutures, Inc., General Partner 32 EXHIBIT 31.02 CERTIFICATION I, Debi B. Halbert, certify that: 1. I have reviewed this quarterly report on Form 10-Q of ProFutures Diversified Fund, L.P.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, the financial statements, and other financial information included in this report, fairly present in all material respects the financial condition, results of operations and cash flows of the registrant as of, and for, the periods presented in this report; 4. The registrant's other certifying officer and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal control over financial reporting (as defined in Exchange Act Rules 13a-15(f) and 15d-15(f)) for the registrant and have: a) Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; b) Evaluated the effectiveness of the registrant's disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of the end of the period covered by this report based on such evaluation; and c) Disclosed in this report any change in the registrant's internal control over financial reporting that occurred during the registrant's most recent fiscal quarter (the registrant's fourth fiscal quarter in the case of an annual report) that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting; and 5. The registrant's other certifying officer and I have disclosed, based on our most recent evaluation of internal control over financial reporting, to the registrant's auditors and the audit committee of the registrant's board of directors (or persons performing the equivalent functions): a) All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the registrant's ability to record, process, summarize and report financial information; and b) Any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant's internal control over financial reporting. 33 Date:November 13, 2007 /s/ DEBI B. HALBERT Debi B. Halbert, Chief Financial Officer ProFutures, Inc., General Partner 34 EXHIBIT 32.01 CERTIFICATION I, Gary D. Halbert, the President of ProFutures, Inc., as General Partner of ProFutures Diversified Fund, L.P., certify that (i) the Form 10-Q for the quarter ended September 30, 2007 of ProFutures Diversified Fund, L.P. fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and (ii) the information contained in the Form 10-Q for the quarter ended September 30, 2007 fairly presents, in all material respects, the financial condition and results of operations of ProFutures Diversified Fund, L.P. PROFUTURES DIVERSIFIED FUND, L.P. By:ProFutures, Inc., General Partner By:/s/ GARY D. HALBERT Gary D. Halbert President November 13, 2007 35 EXHIBIT 32.02 CERTIFICATION I, Debi B. Halbert, the Chief Financial Officer of ProFutures, Inc., as General Partner of ProFutures Diversified Fund, L.P., certify that (i) the Form 10-Q for the quarter ended September 30, 2007 of ProFutures Diversified Fund, L.P. fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and (ii) the information contained in the Form 10-Q for the quarter ended September 30, 2007 fairly presents, in all material respects, the financial condition and results of operations of ProFutures Diversified Fund, L.P. PROFUTURES DIVERSIFIED FUND, L.P. By:ProFutures, Inc., General Partner By:/s/ DEBI B. HALBERT Debi B. Halbert Chief Financial Officer November 13, 2007 36
